DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  Regarding Claims 1 and 4, the features “superimposed on at least a part of an adjacent knocking mark group” and “an end part . . . is separated from an end part in the direction orthogonal to the welding direction of the adjacent knocking mark group” should be shown. Regarding Claims 7 and 9, the features “end parts of knocking marks located in an end part along a width direction of the knocking region and superimposed on each other are separated from each other in the direction orthogonal to the welding direction” and “end parts of knocking marks located in an end part along the width direction of the knocking region are contacted with each other at three knocking points or less in a direction orthogonal to the welding direction” should be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 4, it is unclear what is meant by the feature “superimposed on at least a part of an adjacent knocking mark group”. This arrangement may not be depicted in the Figures, and so it is unclear what could be required. It is unclear what is meant by the phrase “an end part . . . is separated from an end part in the direction orthogonal to the welding direction of the adjacent knocking mark group”. This arrangement may not be depicted in the Figures, and so it is unclear what could be required. It is unclear how “end part” relates to the knocking mark group. Does it describe a geometrical position? Does it describe a last and/or first formed portion of the knocking group? Does the end part of the group and the end part of the adjacent group have a separation requirement where the ends are at their closest point or at any other point? Also, if there is a separation requirement, it is unclear how the superimposition requirement could be “on at least a part”. Wouldn’t there be a restriction that superimposition could only be less than all?
Regarding Claims 7 and 9, it is unclear what is meant by the phrase “end parts of knocking marks located in an end part along a width direction of the knocking region and superimposed on each other are separated from each other in the direction orthogonal to the welding direction”. This arrangement may not be depicted in the Figures, and so it is unclear what could be required. It is unclear what are “end parts of knocking marks”. It is unclear what it means for there to be both superimposition and separation. It is unclear how an “end” is determined when there is oscillation based knocking. It is unclear how “end part” relates to the knocking marks. Is this “end part” related to individual marks or groups of marks? What is the relationship between “end parts of . . . marks” and “an end part” as claimed. Does “end part” refer a region of the weld or to a part of an individual mark? Do “end part” and/or “end parts” describe a geometrical position? Do they describe a last and/or first formed portion of the knocking group? It is unclear what is meant by the phrase “end parts of knocking marks located in an end part along the width direction of the knocking region are contacted with each other at three knocking points or less in a direction orthogonal to the welding direction”. This arrangement may not be depicted in the Figures, and so it is unclear what could be required. It is unclear how “end parts” and “end part” relates to the knocking marks. Is this “end part” or “end parts” related to individual marks or groups of marks? What is the relationship between “end parts of . . . marks” and “an end part” as claimed. Does “end part” refer a region of the weld or to a mark? Do “end part” and/or “end parts” describe a geometrical position? Do they describe a last and/or first formed portion of the knocking group? It is unclear how an “end” is determined when there is oscillation based knocking. As well, as further applies to Claim 9, which does not specifically refer to oscillation based knocking, even if it may have been formed in this manner, it is unclear what is the reference point to “end” specifically in the geometrical sense, as opposed to end of forming a sequence of marks, if that is what is meant in some manner. It is unclear what is the contact point requirement. Is this a superimposition of three marks or less? Must there be at least one point? Is there some other contact assessment that is being claimed?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikage JP 2013-233590 in view of Statnikov USPN 6,932,876. Morikage teaches welded joint (Figures 5-7), wherein the weld toe is peened (Abstract; and Figure 7) to introduce compressive stress for improved fatigue strength. Morikage teaches that marks may be separate or overlapping (page 12), but does not teach claimed patterning. Statnikov teaches overlapping marks applied by oscillating peening that meet claimed patterning (Figure 23) for introducing compressive stress. It would have been obvious to one of ordinary skill in the art at the time of filing to apply a patterning shown in Statnikov as effective since Morikage teaches that range of patterning may be effective for introducing compressive stress and since Statnikov teaches effective patterning for this outcome. It is noted that the patterning in Statnikov provides for knocking region having width greater than 2X of knocking marks if the region is expanded beyond the outermost portions of the marks in the width direction or about 2X if it only expands to the outermost portions of marks in the width direction. In this latter case the claimed range equals to or abuts what is depicted and is thereby rendered obvious. See MPEP 2144.05.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikage JP 2013-233590 in view of Statnikov USPN 6,932,876 in view of Watanabe USPN 6,290,905. Morikage in view of Statnikov is relied upon as set forth above in the section 103 rejection over Morikage in view of Statnikov. Morikage in view of Statnikov fail to teach claimed tensile strength. Watanabe teaches steels for structural applications that need good fatigue performance for welded joints include steels having tensile strength of 780 MPa (col. 3, line 12; col. 14, lines 15-17). It would have been obvious to one of ordinary skill in the art at the time of filing to join steel of tensile strength of Watanabe using welds of Morikage in view of Statnikov since Morikage and Watanabe both relate to and seek to obtain structural steels for which weld joints having improved fatigue strength and since Watanabe teaches that 780MPa steel is one such steel. 

Allowable Subject Matter
Claims 1, 4, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 5, 6, 8, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-8, 11, and 12, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest methods of peening with the claimed steps and resulting patterning and does not teach or suggest the claimed articles having the claimed patterning, in the claimed context. For example, while Morikage JP 2013-233590 may teach or suggest peening a welded joint, Morikage fails to teach or suggest the particular steps being claimed and does not teach or suggest the claimed articles having the claimed patterning for Claims 4-6 and 12. See Morikage (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
24 August 2022